Citation Nr: 9934460	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES


1.  Entitlement to an increased rating for service-connected 
Pott's disease, inactive, with kyphotic deformity and 
complete limitation of motion, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


INTRODUCTION

The veteran had recognized service from January 1943 to March 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1997, the Board upheld the RO's denial of the veteran's 
claims.  The veteran filed a timely appeal to the United 
States Court of Veteran's Claims (Court).  In August 1999, 
the Court reversed, in part, and vacated, in part, the 
Board's decision.  The Court directed the Board to grant the 
claim of entitlement to a total rating based on individual 
unemployability due to the service-connected disabilities.  
For reasons that will become clear below, the issue of 
entitlement to an increased rating for the service-connected 
Pott's disease will be the subject of the REMAND section of 
this decision.


FINDING OF FACT

The Court, in August 1999, directed the Board to grant the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted.  38 U.S.C.A. §§ 1155, 5107, 7261,  
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for Pott's disease, an injury 
to Muscle Group XI with an injury to the saphenous nerve as a 
residual of a gunshot wound, and a superficial scar to the 
right chest as a residual of a gunshot wound.  The veteran's 
combined disability rating is currently 60 percent.

In August 1999, Court directed the Board to grant the claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


ORDER

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is granted subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Within the August 1999 determination, the Court remanded the 
claim of entitlement to an increased rating for the service-
connected Pott's disease "for the Board" to obtain either a 
medical opinion from the Chief Medical Director (CMD) or an 
independent medical opinion (IME).  Before a letter is sent 
to the medical expert requesting this opinion, the Court 
requires that the appellant's counsel be given the 
opportunity to submit a draft of such letter to the 
Secretary's representative in Washington, D.C.  The Court 
emphasized that the Board, not the RO, is to obtain the CMD 
or IME opinion.  On page 12 of the Court's decision, it is 
implied that an additional physical evaluation of the veteran 
should be acquired "after" the CMD or IME opinion is 
obtained.

This case in being returned to the RO for the sole purpose of 
expediting the grant of the total rating based on individual 
unemployability due to the service-connected disabilities.  
After the RO allows this claim, case should be immediately 
returned to Washington D.C. in order for the Board to obtain 
a CMD or IME opinion.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should grant the claim of 
entitlement to a total rating based on 
individual unemployability due to the 
service-connected disabilities and then 
return the case immediately to Board for 
additional action.  No additional action, 
including the preparation of a 
supplemental statement of the case, is 
required by the RO.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals







